Order entered December 19, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01222-CV

IN RE P.K., KIRTLAND REALTY GROUP, L.P., 1907 ELM GP GROUP, 1900 PACIFIC
 GP CORP., PETROCORRIGAN GP, LLC, PETROCORRIGAN DEVELOPMENT GP
  CORP., KRG GENPAR, LLC, T.W. DUKE CAPITAL, L.P., AND TWDC GENPAR,
                             LLC, Relators

               Original Proceeding from the 302nd Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DF-17-11304

                                        ORDER
              Before Chief Justice Wright and Justices Lang-Miers and Fillmore

       Based on the Court’s opinion of this date, we DISMISS in part and DENY in part the

petition for writ of mandamus.    We ORDER relators to bear the costs of this original

proceeding.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE